Name: 94/25/EC: Commission Decision of 6 December 1993 concerning the exchange of letters between the European Community and the Republic of Austria on the reciprocal granting of tariff quotas for certain wines (Text with EEA relevance)
 Type: Decision
 Subject Matter: international trade;  tariff policy;  European construction;  international affairs;  Europe;  beverages and sugar
 Date Published: 1994-01-22

 Avis juridique important|31994D002594/25/EC: Commission Decision of 6 December 1993 concerning the exchange of letters between the European Community and the Republic of Austria on the reciprocal granting of tariff quotas for certain wines (Text with EEA relevance) Official Journal L 019 , 22/01/1994 P. 0023 - 0023COMMISSION DECISION of 6 December 1993 concerning the exchange of letters between the European Community and the Republic of Austria on the reciprocal granting of tariff quotas for certain wines (Text with EEA relevance) (94/25/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1108/93 of 4 May 1993 laying down certain provisions for the application of the Bilateral Agreements on agriculture between the Community, of the one part, and Austria, Finland, Iceland, Norway and Sweden of the other part (1), and in particular Article 1 thereof, Whereas, under the terms of the Agreement between the Community and Austria on certain arrangements in the field of agriculture (2), signed on 2 May 1992, the two Contracting Parties grant reciprocal tariff concessions for certain wines within quota limits; whereas this Agreement replaces the Agreement between the Community and Austria on the reciprocal establishment of tariff quotas for certain quality wines signed on 23 December 1988, the technical details concerning the certificate of origin of the wines eligible for the tariff concession have been laid down; Whereas the Agreement on the European Economic Area was signed between the Community and its Member States, of the one part, and the States of the European Free Trade Association, of the other part, hereinafter called the 'EEA Agreement'; whereas, pursuant to Protocol 47 thereto on the abolition of technical barriers to trade in wine, the intra-Community system of accompanying documents relating to wine referred to in Commission Regulation (EEC) No 986/89 (3), as last amended by Regulation (EEC) No 592/91 (4), will be extended to the EEA; whereas to take account of these new circumstances, new detailed rules must be laid down on the certificate of origin to be presented for wines eligible for tariff concessions; whereas the aforementioned technical exchange of letters of 23 December 1988 must accordingly be replaced by a new exchange of letters; Whereas the measures provided for in exchange of letters between the Community and Austria attached hereto are in accordance with the opinion of the Management Committee for Wine, HAS DECIDED AS FOLLOWS: Article 1 The exchange of letters between the European Community and the Republic of Austria relating to the Bilateral Agreement on the reciprocal tariff quotas for certain wines is hereby approved. The text of the exchange of letters is attached to this Decision (5). Article 2 The text of exchange of letters referred to in Article 1 shall be published in the Official Journal of the European Communities. Done at Brussels, 6 December 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 113, 7. 5. 1993, p. 1. (2) OJ No L 109, 1. 5. 1993, p. 6. (3) OJ No L 106, 18. 4. 1989, p. 1. (4) OJ No L 66, 13. 3. 1991, p. 13. (5) The letters were signed on 20 December 1993.